In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Kings County, dated December 13, 1974, which, inter alia, (1) granted the motion of defendants’ attorneys for leave to withdraw as counsel for defendant Morales and (2) dismissed, on the court’s own motion, plaintiffs’ separate action against the insurer of Morales’ employer for a judgment declaring that it may not validly disclaim liability as to Morales. Order modified by striking therefrom the third decretal paragraph. As so modified, order affirmed, without costs. Nothing in the CPLR empowers a judge who is deciding a motion in one action to dismiss the complaint in a separate action by the same plaintiffs against a different defendant, which other action seeks different relief, absent any motion in such other action. Gulotta, P. J., Martuscello, Christ, Brennan and Shapiro, JJ., concur.